El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
Se trata de una petición para revisar, mediante certiorari, las actuaciones de una asamblea municipal. En una su-basta para suministrar los tubos del nuevo acueducto al Municipio de San Juan, se le adjudicó la buena pro a Enrique Vidal Sánchez. De acuerdo con el contrato, que en-*742volvía una suma mayor de $960,000, él tenía que depositar los tubos en los terrenos del Parque Muñoz Rivera. Al cumplirse el contrato o antes, la Asamblea Municipal bailó que no era conveniente depositar los tubos en el Parque y que era mejor transportarlos a los sitios del sistema de acueducto en que fueren necesarios. En consecuencia, y sin subasta alguna ni oferta de subasta, la Asamblea Municipal de San Juan hizo un nuevo convenio con Enrique Vidal Sánchez para transportar los tubos a los sitios desea-dos. Por efectuar esta transportación, Enrique Vidal Sán-chez recibiría doce dólares por cada tonelada de tubos trans-portados. La compensación adicional así convenida ascen-día a la suma de $168,000.
Rafael Porras y Nicasio Quijano eran contribuyentes re-sidentes en el municipio de San Juan; también eran due-ños de varios camiones, y estaban en condiciones de hacer ofertas en la subasta para transportar los tubos si se les hubiese dado la oportunidad para ello. Solicitaron y obtu-tuvieron un auto de certiorari. La Corte de Distrito de San Juan, después de una extensa vista, resolvió el caso a favor de los peticionarios.
En el señalamiento de errores radicado en apelación, los apelantes alegan que el convenio adicional celebrado no exi-gía una subasta y que los peticionarios no son una parte perjudicada dentro del significado de la ley especial de cer-tiorari invocada en este caso.
El primer señalamiento de error más específicamente dice así:
“La corte no tuvo poder o jurisdicción para anular el contrato impugnado, porque no era para verificar ninguna obra pública ni adquisición de materiales.”
La controversia principal bajo este señalamiento es si este contrato o convenio adicional envuelve una “obra” se-gún esa palabra está definida por el estatuto. Este tér-mino sólo está mencionado en el artículo 10 de la ley, pero *743para interpretar debidamente sn significado debe conside-rarse el artículo precedente. La parte pertinente de los artículos 9 y 10 de la Ley Municipal, según fue enmendada en 1921, Leyes de ese año, página 436, leen como sigue:
“Art. 9. — Los municipios tendrán plenas facultades legislativas y administrativas en todo asunto que fuere de naturaleza puramente local y que se relacionen con los ramos de obras, instrucción, bene-ficencia, orden y seguridad públicos, policía, cárceles, asilos, hospi-tales, higiene, ornato, alineación de calles, apertura de parques, re-glamentación de construcciones, propiedades y rentas municipales, vías públicas, suministro de agua, alumbrado público, alcantarillado, transportes urbanos, cementerios, mercados, mataderos, carnicerías y toda clase de instituciones, servicios y otras actividades en beneficio de la municipalidad en general y para el fomento de éstas; Dispo-niéndose, que estas facultades se ejercitarán sujetas a las leyes de Puerto Eico y de los Estados Unidos que estuvieren en vigor, y que no podrá adoptarse ninguna ordenanza, resolución ni acuerdo que en modo alguno viole ninguna de dichas leyes; ....
“Art. 10. — Las facultades conferidas por esta Ley a los munici-pios se ejercitarán por éstos con sujeción a las siguientes limitacio-nes especiales: (1) toda obra pública se verificará y todo material se adquirirá mediante subasta cuando su valor o costo exceda de quinientos (500) dólares, en los municipios de primera clase y de doscientos (200) dólares, en los demás; cuando los efectos o mate-riales se fabricaren por una sola firma, podrán comprarse directa-mente, sin competencia, pero en la ordenanza autorizando tales com-pras se deberán hacer constar los motivos. En el caso de tener que adquirir los efectos o materiales que no puedan conseguirse en la Isla de Puerto Eico, se obtendrán precios de dos o más traficantes acreditados, y se 'efectuarán las compras en vista de tales precios, de igual modo que si se hiciere una subasta. Cuando se hubiere anun-ciado una subasta para la construcción de una obra o para el sumi-nistro de efectos o materiales, y no se presentaren proposiciones, en-tonces el municipio podrá hacer la obra o adquirir los efectos o ma-teriales por administración, bajo las condiciones más ventajosas po-sibles. Cuando se hubiere anunciado una subasta, para la ejecución de una obra o para el suministro de efectos o materiales, y las pro-posiciones presentadas fueren exorbitantes a juicio del concejo de administración, entonces podrá éste rechazarlas todas, y proceder a ejecutar la obra o la adquisición de efectos o materiales por admi-nistración, en las mejores condiciones posibles. La suma pagada *744por dicha, obra o por dichos materiales en ningún caso deberá exce-der del montante de la proposición más baja; Disponiéndose, que tratándose de la confección de planos, presupuestos, y especificacio-nes de obras públicas municipales el municipio podrá contratar li-bremente los servicios de un ingeniero o arquitecto graduado de una escuela o universidad de reconocida reputación, siempre que los ho-norarios que hayan de pagarse no excedieren del tres y medio (3%) por ciento de la cantidad presupuesta para la construcción de la obra; . . .
Es un principio general de jurisprudencia que los muni-cipios pueden contratar libremente para fines municipales, y que cualquier limitación de sus poderes debe ser interpre-tada estrictamente. Mas en particular, si una ley especifica que solamente ciertos contratos para materiales o algo pa-recido estarán sujetos a subasta, el campo de licitación no será extendido a otras materias no especificadas en la ley. Por otra parte, una ley que exija subastas es imperativa. Algunas autoridades referentes a lo dicho en este párrafo son las siguientes: Kingsley v. City of Brooklyn, 78 N. Y. 200, 213; 28 Cyc. 1025; Malette v. City of Spokane, 77 Wash. 205, 137 P. 496, 19 R.C.L. 1068 par. 356; nota 26 L.R.A. 707; Chippewa Bridge Co. v. Durand, 122 Wis. 85, 99 N. W. 603, 106 A.S.R. 931; Santa Cruz Rock Pavement Co. v. Broderick, 113 Cal. 628; State v. Kern, 51 N.J.L. 259, 17 Atl. 114; y otras autoridades citadas por la corte inferior y en el alegato de los apelados.
El artículo 9 concede a los municipios amplios poderes so-bre numerosas operaciones, incluyendo el suministro de agua. El artículo 10 fija entonces las limitaciones de esos poderes. Este artículo dice que “toda obra pública se verificará y todo material se adquirirá mediante subasta,” cuando el valor sea mayor de quinientos dólares. El artículo 9 dispone que “los municipios tendrán plenas facultades legislativas y administrativas en todo asunto que fuere de naturaleza puramente local y que se relacione con los ramos de obras públicas,” etc. Al leer estos dos artículos conjuntamente, no tenemos duda de que la intención de la Legislatura fue *745que toda obra pública y todo lo relacionado con las mismas estuviesen sujetos a subasta. Las excepciones de lo que no está sujeto a subasta, según están fijadas en el artículo 10, tienden a indicar la regla. La transportación de materiales necesariamente está relacionada con una obra pública.
Vamos aún más lejos, y resolvemos que la transporta-ción de los tubos para construir un acueducto formaba parte directa de la “obra” del acueducto. Económicamente, el transporte forma parte del costo de los materiales. Si una persona que se dedica a la venta de materiales ofrece sumi-nistrarlos, toma en consideración el costo del transporte, y así lo tace también un contratista. De ese modo, podrían abrirse las proposiciones y excluirse el costo de transporta-ción de todas y cada una de las licitaciones en competencia.
En su declaración el alcalde anterior admitió que a él se le había dicho que esta obra podía hacerse a razón de doce dólares por tonelada, en otras palabras, él se refería espon-táneamente a esta clase de transportación como una “obra.”
Convenimos con los apelados y además con sus citas al efecto de que la mera transportación es una “obra.”
Nos inclinamos a estar de acuerdo con la corte inferior en que el convenio adicional era un contrato independiente.
El apelante Vidal originalmente sólo estaba obligado a depositar los tubos en el Parque Muñoz Rivera. Por tanto, cuando se efectuó el contrato para transportarlos adonde fueran necesitados, ello era independiente de la intención manifestada originalmente por las partes, especialmente si se toma en consideración la ley. Si el municipio hubiese solicitado que se le hicieran proposiciones para depositar los tubos en los sitios donde fueren necesitados, teniendo así en mente un desembolso mayor de dinero, distintas per-sonas tal vez hubiesen hecho proposiciones, atraídas por mejores posibilidades. Nos sentimos obligados a resolver que el contrato sobre la transportación caía estrictamente dentro del estatuto que exigía una subasta.
El segundo señalamiento de error dice así:
*746“La corte no tuvo jurisdicción para anular el contrato en cues-tión mediante el procedimiento de certiorari
Si la teoría de este caso fuera que los peticionarios eran meramente posibles lieitadores, estaríamos inclinados a con-venir con los apelantes en que el interés de ellos sería de-masiado remoto y que no serían perjudicados, según define dicha palabra el artículo 65 de la Ley Municipal, que dice:
“(d) Para conceder, mediante juicio ordinario, compensación, de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios municipales, por malicia, negligencia o ignorancia inexcusables. ’ ’
Sin embargo, los peticionarios eran, además, contribu-yentes cuya contribución podía ser aumentada por una con-cesión indebida de un contrato. Ellos demostraron muy cla-ramente que el trabajo pudo haberse hecho a un precio más bajo, y este extremo fué directamente admitido por la de-claración del alcalde anterior, aunque él dijo que lo supo después de firmar el contrato. No importa en absoluto que en opinión de varios peritos la oferta de los apelantes fuera considerada razonable. Según una larga experiencia ha de-mostrado, las legislaturas han determinado que la subasta es el método más eficiente. Las autoridades están substan-cialmente de acuerdo en el sentido de que los contribuyen-tes de una comunidad tienen suficiente interés para solicitar un remedio.
Los apelantes insisten en que el recurso de injmiction era el remedio adecuado. Eesolvemos que, de acuerdo con el artículo 65 de la Ley Municipal, la intención de la Legislatura fué conceder el remedio de certiorari a las personas que de otro modo pudieran haberse valido del recurso de injunction. Según hemos resuelto en distintas ocasiones la ley anterior de certiorari puede ser consultada para algunos fines, pero el remedio concedido- ahora por la Legislatura no es tan limitado como lo era el certiorari clásico. La idea de la Legislatura fué extender el remedio y suprimir *747el mal. Nada hallamos en el caso de Berríos v. Asamblea Municipal de Yabucoa, 30 D.P.R. 414, que esté en contra de los fundamentos de esta opinión.
Las disposiciones del artículo 10 son prácticamente uni-formes e imperativas, y debe confirmarse la sentencia de la corte de distrito.
En este caso también apeló el Concejo de Administración de San Juan. Los apelados solicitaron la desestimación de la apelación fundándose en qne dicho Concejo no había radi-cado ni la transcripción de los autos ni alegato. La trans-cripción de la evidencia radicada en este caso era una general, aprobada por el jnez de la corte inferior, y tenemos los autos completos a la vista y son aplicables indistinta-mente a ambos apelantes. Aunque es cierto que dicho Con-cejo no radicó alegato, sin embargo, compareció a la vista. Como todas las cuestiones levantadas han sido resueltas a favor de los apelados, una confirmación general cubrirá todo y asi se ordena.
El Juez Asociado Señor Texidor no intervino.